DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-39 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Independent claims 21 and 31 respectively include the limitations “a power storage component configured … to produce second power different from the first and the regulated power” and “… to produce a second power different from a first power.” The specification does not appear to expressly teach the power storage component producing a second power that is different.
Claim 29 has the limitation that “the power storage component is configured to supply the second power the wireless device within a predetermined range.” However, the specification 
Claim 33 has the limitation that the power storage component is configured to supply a first portion of the second power to the power harvester, and a second portion of the second power to the rechargeable battery of the wireless device. This limitation is not expressly taught by the specification, and appears to be a melding and extrapolation of separate embodiments. Furthermore, the specification teaches that RF energy harvesting may be augmented by alternative sources block 24, which may comprise storage components, located external to apparatus 10 (para. 0252 and 0269). Given that the claimed power storage component is between the regulator and the wireless device, internal to apparatus 10, it may not be interpreted as an alternative power source for augmenting. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "different" in independent claims 21 and 31 is a relative term which renders the claim indefinite.  The term "different" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 21-22 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Arms et al., U.S. Pub. No. 2003/0234730, in view of Rahmel et al., U.S. Patent No. 6,882,128.
As per claim 21, Arms teaches an apparatus, comprising: 
a first antenna configured to wirelessly receive energy from a source that is remote from the apparatus (energy receive coil 60; figs. 2-3); and
a power harvester electrically coupled to the first antenna and configured to convert the energy received at the first antenna to a DC voltage to produce a first power associated with the DC voltage (circuit 96/108 comprises a rectifier to produce a first power; para. 0070 and 0073).
a regulator coupled to the power harvester and configured to regulate the first power associated with the DC voltage to produce a regulated power (circuit 96/108 also comprises a regulator); and

Arms is silent as to whether the second power is different from the first power and the regulated power. Rahmel teaches the power output from a battery is different from power harvester and regulator power outputs (voltage/amperage output differs for rectifier 162, transformer 163 and battery 165; fig. 8). Before the effective filing date, a practitioner of ordinary skill in the art would have understood that power conversion components commonly change the properties of power inputted. 
As per claim 22, Arms teaches the power storage component is a rechargeable battery (para. 0065).
Claims 23-28, 31-32 and 34-38 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Arms/Rahmel as applied to claims 21-22 above, and further in view of Kugel, U.S. Pub. No. 2006/0170217.
As per claims 23, Arms does not expressly teach the power storage component is a first power storage component and the wireless device includes a second power storage component configured to store the second power received from the first power storage component. Kugel teaches a wireless device that includes a second power storage component configured to store the 
As per claims 31-32 and 36, since Arms/Rahmel/Kugel teaches the apparatus of claims 21-23, the combination teaches the instant claims.
As per claim 24 and 34, Kugel teaches the second power storage component is also a rechargeable battery (battery 22).
As per claims 25 and 37, Rahmel teaches providing energy reclamation to typical wireless consumer products (col. 5, lines 16-40). Official Notice is taken that game controllers are well known consumer products
As per claims 26 and 38, Kugel teaches the wireless device is a cell phone (“cell phone”); Rahmel teaches the wireless device is a cell phone (col. 5, lines 16-40).
As per claim 27, Arms teaches the wireless device includes an accelerometer (para. 0011; claim 47).
As per claims 28 and 35, Rahmel teaches a first antenna is configured to wirelessly receive energy from the source that is located in a far-field region of the first antenna (col. 4, line 35 – col. 5, line 15).
Claims 30 and 39 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Arms/Rahmel/Kugel as applied to claims 21-28, 31-32 and 34-38 above, and further in view of Di Stefano, U.S. Pub. No. 2005/0194926	.
.
Claim 29 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Arms/Rahmel as applied to claims 21-22 above, and further in view of Rao et al., U.S. Pub. No. 2005/0285569.
As per claim 29, Arms is silent the power storage component is configured to supply the second power to the wireless device within a predetermined threshold range. Rao teaches a power storage component supplying a predetermined voltage range to a load (para. 0035-0036). Before the effective filing date, it would have been obvious to one of ordinary skill in the art that loads such as Arms wireless device commonly require input power/voltage to be within a predetermined range in order operate properly. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT WANG whose telephone number is (408)918-7589.  The examiner can normally be reached on 10:00 - 6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALBERT WANG/Primary Examiner, Art Unit 2186